DETAILED ACTION

	The Amendment filed Feb. 22, 2021 has been entered. Claims 36-46 are pending. Claims 36, 39 and 44 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites in line 4 “a tap mounted thereto for dispensing said draught beverage”. Such limitation is indefinite as it is not clear if the tap is mounted to the body of the beverage dispensing device or if the tap is merely mounted to the beverage dispensing device. It is not clear what applicants mean by “thereto”.
Claim 36 also recites in line 9 “receive said supply of said draught beverage therefrom during a use”. Such limitation is indefinite as it is not clear if the supply of 
Claim 38 recites the limitation "wherein said draught beverage being urged" in line 3.  There is insufficient antecedent basis for this limitation in the claim as there is not previous recitation of an urged draught beverage, only a draught beverage. Claim 38 refers to a draught beverage that “is” urged and therefore it is suggested to amend the claim language to recite “wherein said draught beverage is urged, under pressure, directly from said infusion chamber…”.
Claims 37 and 39-46 are included as they depend from claim 36. 
 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 36, 42 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willardson (Gas Pump, March 25 2012. [Retrieved on April 29, 2019]. Retrieved from Internet URL https://www.youtube.com/watch?v=5I5YUIRt7W4; already made of record), with additional evidence of inherency shown by 1,816,513
Regarding claim 36, Willardson discloses a 1920s gasoline pump that functions is the same manner as claimed (See YouTube video and Figures below). The gasoline pump comprises a body that receives fluid from a remote location. The top of the pump comprises a clear infusion chamber that is enclosed and receives a supply of liquid. As can be seen from the video, the infusion chamber receives a supply of liquid before being dispensed from a tap located on the body of the pump. As shown in the figure below, the fluid flows from the top (top arrow) and fills the clear glass dispenser, corresponding to applicant’s infusion chamber, the fluid is then dispensed from the bottom (bottom arrow) and the pump has a tap on the side lower than the chamber which allows the fluid to exit. 









Prior Art 
Instant Invention

    PNG
    media_image1.png
    668
    422
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    705
    429
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    711
    474
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    690
    490
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    383
    475
    media_image5.png
    Greyscale

The bottom of the pump contains an orifice corresponding to the claimed outlet (19) and is connected to a fluid dispenser corresponding to the claimed tap (14) 

With respect to the dispensing device being used for a beverage, the examiner notes that such limitation is merely intended use and the body only has to be configured to receive and dispense a supply of draught beverage. The pump of Willardson comprises all the claimed function limitations and therefore would be capable of being used to dispense a draught beverage. 
Willardson further teaches that the dispensing device comprises an end cap sealing an upper region of the infusion chamber (e.g. the green lid), wherein the delivery pipe has an upward facing opening that is in an upper region of the infusion chamber and proximate and spaced apart from the bottom surface of the end cap (See Figures and YouTube Video). The YouTube video clear shows that the infusion chamber has 2 pipes, wherein one pipe is considered to be the deliver pipe as gas is pumped up 
Regarding claim 42, Willardson discloses that the infusion chamber is cylindraceous (See Figures above).
Regarding claim 43, the delivery pipe of Willardson is adapted to fill the infusion chamber (See Video). 





Bond, an analogous pump structure, is provided to show the suitability of the pump for various liquids including those intended by applicant. 

    PNG
    media_image6.png
    772
    513
    media_image6.png
    Greyscale

The prior art recognized at that time that such devices would have been suitable for various liquid:

    PNG
    media_image7.png
    90
    266
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Lobdell (US 2004/0134932 A1; Jul. 15, 2004).
Regarding claim 36, Lobdell discloses a beverage dispensing device comprising a body (200) that receives a liquid supply of beverage, the body having a tap (112) to dispense a supply of beverage, and an infusion chamber (105), the infusion chamber being an enclosed space that is in fluid connection with the body so that the liquid passes through before being dispensed (see Figures; [0016]).


    PNG
    media_image8.png
    804
    613
    media_image8.png
    Greyscale

The infusion chamber of Lobdell can be maintained at a substantially constant temperature and pressure ([0033]). Lobdell discloses loading an infusion chamber with an infusion material (e.g. the lower reservoir and carbon dioxide), wherein the infusion chamber is opened (e.g. via a valve) so as to be filled with the infusion material. 
The tubular body of the infusion chamber of Lobdell is cylindrical and is mounted to the body, but not above the body. The infusion chamber of Lobdell is considered the lower reservoir and therefore located below the body. The examiner notes, however, that this is merely a rearrangement of parts. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.) (MPEP 2144.04 VI C) There is nothing unexpected by moving the infusion chamber as the beverage dispensing device still produces the same beverage and 
Lobdell further teaches that the infusion chamber receives a supply of beverage from a pipe that projects into the infusion chamber from the upper reservoir and terminated in the upper region of the infusion chamber so as to allow the filling of the infusion chamber with the beverage (see Figures).
Lobdell teaches a lid for the infusion chamber, which corresponds to applicant’s end cap, which seals the upper region of the infusion chamber. 
With respect to the delivery pipe having an upward facing pending that is in the upper region of the infusion chamber and proximate and spaced apart from the bottom surface of the lid, the examiner notes that the exact location and arrangement of the delivery pipe is merely an obvious variant over the prior art as both Lobdell and the instant invention as directed towards producing an infused beverage and therefore the exact location and arrangement of the delivery pipe will not change the end result, being an infused beverage product, and is therefore obvious to one of ordinary skill in the art. 
As stated above, Lobdell discloses a tap (112) for dispensing a carbonated beverage. The tap is in fluid communication with an outlet on the body that is located near the bottom of the body. The instant claim requires an outlet formed on the upper surface of the body. The examiner notes, again, that this is merely a rearrangement of part and obvious to one of ordinary skill in the art as the location of the outlet does not result in a functional difference over the prior art as Lobdell discloses dispensing an infused product. 
With respect to the apparatus dispensing draught, the examiner notes that 

	 It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lobdell discloses a beverage dispensing device having a body and tap as presently claimed, it is clear that the device of Lobdell would be capable of performing the intended use, i.e. dispensing a draught beverage, presently claimed as required in the above cited portion of the MPEP.
Regarding claim 40, Lobdell discloses that a heat exchanger extends within the infusion chamber, therefore being located within the body, and maintains the infusion chamber at a predetermined temperature ([0042]-[0044]).
Regarding claim 41, Lobdell discloses providing a heat exchanger and further teaches providing chilling units, but fails to specifically teach chilling the draught beverage before the beverage is infused. However, such is obvious to one of ordinary skill in the art. It would have been obvious to chill the beverage before or after infusion in order to provide a draught beverage that is at a desired temperature as draught is known to be consumed chilled.
Regarding claim 42, Lobdell further discloses that the infusion chamber is a cylindraceous (see Figures).
Regarding claim 43, as stated above, the infusion chamber receives a supply of beverage from a pipe that projects into the infusion chamber from the upper reservoir and terminated in the upper region of the infusion chamber so as the allow the fill the infusion chamber with the beverage.
Regarding claim 44, as stated above, Lobdell discloses that the enclosed space of the infusion chamber is an elongated cylindrical space (as shown in the Figure above). Lobdell teaches that the infusion chamber sits on a pedestal (See Figure 1). Lobdell is silent with respect to disclosing that the infusion chamber is threadably retained on said body, however, it would have been obvious to one of ordinary skill in the art to provide such common fastening means for retaining the infusion chamber with the body and such threading means would keep the infusion chamber from moving within use. 
Regarding claims 45 and 46, Lobdell further teaches providing a chilling probe (136) that is inserted into the infusion chamber to chill the beverage ([0043]), wherein the chilling probe is bounded to a pedestal (See Figure 1).

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lobdell (US 2004/0134932 A1; Jul. 15, 2004) as applied to claim 36 above, and further in view of Bull (US Patent No. 3,244,326; Aprl 5, 1966).
Regarding claim 37, while Lobdell discloses the beverage dispensing device as described above, Lobdell fails to specifically teach a pressure relief valve for the infusion chamber.
Bull discloses an apparatus for dispensing beer, a carbonated beverage, wherein the apparatus includes a pressure relief valve for relieving pressure from within the apparatus (col 3 lines 73 – col 4 lines 15). Bull further discloses using a spring activated valve for relieving air pressure from within the infusion chamber. Bull recognizes the importance of relieving pressure from a carbonated dispensing apparatus. As both Bull and Lobdell are directed towards a dispensing apparatus for dispensing a carbonated beverage, it would have been obvious to one of ordinary skill in the art to use a pressure relief valve within the infusion chamber of Lobdell. Doing so would predictably relieve pressure from within the chamber when using carbon dioxide. 
With respect to the relief valve being manual, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. (See MPEP 2144.04). Therefore, a manual pressure relief valve in Bull would accomplish the same result as an automatic one and is therefore an obvious variant over the prior art. . 
Regarding claims 38 and 39, the infusion chamber of Lobdell includes a lid, or end cap, which is considered a secondary pouring means as the beverage can exit the top of the chamber through the lid. Lobdell and Bull fail to specifically disclose that the pressure relief valve enables a portion of the beverage to be poured from the infusion chamber, only that air is evacuated, however, it would have been obvious to enable 
Lobdell teaches that the infusion chamber sits on a pedestal (See Figure 1). Lobdell further teaches providing a chilling probe (136) that is inserted into the infusion chamber to chill the beverage ([0043]), wherein the chilling probe is bounded to a pedestal (See Figure 1) and therefore the pedestal extends through an entire length of the infusion chamber.



Response to Arguments
Applicant’s amendments have overcome the claim objections from the previous Office Action and therefore they have been withdrawn.
Applicant’s arguments with respect to Willardson have been fully considered but were not found persuasive.  Applicant states that Willardson teaches a delivery pipe that has a downward facing opening which is different from the claimed invention from the recitation that the delivery pipe ends before touching the ceiling of the infusion chamber. 
This is not found persuasive as Willardson teaches that the dispensing device comprises an end cap sealing an upper region of the infusion chamber (e.g. the green lid), wherein the delivery pipe has an upward facing opening that is in an upper region of the infusion chamber and proximate and spaced apart from the bottom surface of the end cap (See Figures and YouTube Video). The YouTube video clearly shows that the infusion chamber has 2 pipes, wherein one pipe is considered to be the deliver pipe as gas is pumped up through the pipe to the top opening, wherein it is then directed 

Applicant’s arguments with respect to the 103 rejection over Lobdell has been fully considered but were not found persuasive. Applicant states that Lobdell fails to teach a delivery pipe that has an upward facing opening and ends before touching the ceiling of the infusion chamber. 
With respect to the delivery pipe having an upward facing pending that is in the upper region of the infusion chamber and proximate and spaced apart from the bottom surface of the lid, the examiner notes that the exact location and arrangement of the delivery pipe is merely an obvious variant over the prior art as both Lobdell and the instant invention as directed towards producing an infused beverage and therefore the exact location and arrangement of the delivery pipe will not change the end result, being an infused beverage product, and is therefore obvious to one of ordinary skill in the art. 


For these reasons stated above, the 102 and 103 rejections are maintained. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/STEPHANIE A COX/Examiner, Art Unit 1791